
	

115 S2321 IS: Transition Team Ethics Improvement Act
U.S. Senate
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2321
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2018
			Ms. Warren (for herself, Mr. Carper, Mr. Udall, Ms. Hassan, Mr. Markey, Ms. Hirono, Ms. Klobuchar, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Presidential Transition Act of 1963 to require the development of ethics plans for
			 certain transition teams, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Transition Team Ethics Improvement Act.
		2.Presidential transition ethics programs
 The Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended— (1)in section 3(f) by adding at the end the following:
				
 (3)The President-elect shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a list of—
 (A)any individual for whom an application for a security clearance was submitted, not later than 10 days after the date on which the application was submitted; and
 (B)any individual provided a security clearance, not later than 10 days after the date on which the security clearance was provided.;
 (2)in section 4— (A)in subsection (a)—
 (i)in paragraph (3), by striking and at the end; (ii)by redesignating paragraph (4) as paragraph (5); and
 (iii)by inserting after paragraph (3) the following:  (4)the term nonpublic information—
 (A)means information from the Federal Government that a transition member obtains as part of the employment of the member that such member knows or reasonably should know has not been made available to the general public; and
 (B)includes information that a member of the transition team knows or reasonably should know— (i)is exempt from disclosure under section 552 of title 5, United States Code, or otherwise protected from disclosure by law; and
 (ii)is not authorized by the appropriate government agency or official to be released to the public; and
									; and
 (B)in subsection (g)— (i)in paragraph (1), by striking November  and inserting October; and
 (ii)by adding at the end the following:  (3)Ethics plan (A)In generalEach memorandum of understanding under paragraph (1) shall include an agreement that the eligible candidate will implement and enforce an ethics plan to guide the conduct of the transition beginning on the date on which the eligible candidate becomes the President-elect.
 (B)ContentsThe ethics plan shall include, at a minimum— (i)a description of the ethics requirements that will apply to all members of the transition team, including any specific requirement for transition team members who will have access to nonpublic or classified information;
 (ii)a description of how the transition team will— (I)address the role on the transition team of—
 (aa)lobbyists registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) and individuals who were former lobbyists registered under that Act;
 (bb)persons registered under the Foreign Agents Registration Act (22 U.S.C. 611 et seq.), foreign nationals, and other foreign agents; and
 (cc)transition team members with sources of income or clients that are not disclosed to the public;
 (II)prohibit a transition team member with conflicts of interest, including conflicts, as described in section 2635.402(a) and section 2635.502(a) of title 5, Code of Federal Regulations, related to current or former employment, affiliations, clients, or investments, from working on particular matters involving specific parties that affect the interests of such member; and
 (III)address how the covered eligible candidate will address their own conflicts of interest during a Presidential term if the covered eligible candidate becomes the President-elect;
 (iii)a Code of Ethical Conduct, to which each member of the transition team will sign and be subject to, that reflects the content of the ethics plans under this paragraph and at a minimum requires transition team members to—
 (I)seek authorization from transition team leaders or their designees before seeking, on behalf of the transition, access to any nonpublic information;
 (II)keep confidential any nonpublic information provided in the course of the duties of the member with the transition and exclusively use such information for the purposes of the transition; and
 (III)not use any nonpublic information provided in the course of transition duties, in any manner, for personal or private gain for the member or any other party at any time during or after the transition; and
 (iv)a description of how the transition team will enforce the Code of Ethical Conduct, including the names of the members of the transition team responsible for enforcement, oversight, and compliance.
 (C)Publicly availableThe transition team shall make the ethics plan described in this paragraph publicly available on the Internet website of the General Services Administration the earlier of—
 (i)the day on which the memorandum of understanding is completed; or (ii)October 1.; and
 (3)in section 6(b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (C)a list of all positions each transition team member has held outside the Federal Government for the previous 12-month period, including paid, unpaid and uncompensated positions;
 (D)sources of compensation of each transition team member exceeding $5,000 a year for the previous 12-month period;
 (E)a description of the role of the member on the transition team, including a list of any policy issues that the member expects to work on, and a list of agencies the member expects to interact with, while serving on the transition team;
 (F)a list of any issues from which each transition team member will be recused while serving as a member of the transition team pursuant to the transition team ethics plan outlined in section 4(g)(3); and
 (G)an affirmation that the transition team member does not have a financial conflict of interest that precludes the member from working on the matters described in subparagraph (E).;
 (B)in paragraph (2), by inserting not later than 2 business days after public; and (C)by adding at the end the following:
					
 (3)The head of a Federal department or agency, or their designee, shall not permit access to the agency or employees of the agency that would not be provided to a member of the public for any transition team member who does not make the disclosures listed under paragraph (1)..
